             Case 3:19-cv-01215 Document 1 Filed 03/07/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
     Plaintiff

        v.
                                                           CIVIL NO. 19-
 $18,000.00 IN U.S. CURRENCY,
       Defendant.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

TO THE HONORABLE COURT:

       COMES NOW, plaintiff, the United States of America, by and through its undersigned

attorneys, Rosa Emilia Rodríguez-Vélez, United States Attorney for the District of Puerto Rico;

Hector E. Ramirez-Carbo, Assistant United States Attorney, Chief, Civil Division and Maritza

González, Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G (2) of the Federal Rules of Civil Procedure.

                                  NATURE OF THE ACTION

       This is a civil action in rem brought to enforce the provisions of Title 18, United States

Code, Section 981; Title 21, United States Code, Section 881(a)(6); Title 18, United States Code,

Section 1956; Title 21, United States Code, Section 841.

                                        DEFENDANT IN REM

       The defendant property seized by Federal Bureau of Investigations (“FBI”) agents consists

of $18,000.00 in U.S. Currency.

                                       JURISDICTION AND VENUE

       This Court has subject matter jurisdiction over an action commenced by the United States

Title 28, United States Code, Section 1345; over an action for forfeiture pursuant to Title 28,


                                               1
              Case 3:19-cv-01215 Document 1 Filed 03/07/19 Page 2 of 4



United States Code, Section 1355; and over this particular action pursuant to Title 18, United States

Code, Section 981 and Title 21, United States Code, Section 881 (a) (6).

       This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United

States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in

this district) and Section 1355(b)(1)(B) (the defendant property is found in this district).

   Venue is proper in this district pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

(acts and omissions giving rise to the forfeiture occurred in this district) and Section 1395 (the

defendant property is found in this district).

                                        BASIS FOR FORFEITURE

       This is a civil action in rem brought to enforce the provisions of Title 18, United States

Code, Section 981 – Civil Forfeiture; Title 21, United States Code, Section 881(a)(6) – Forfeitures;

Title 18, United States Code, Section 1956 – Laundering of Monetary Instruments; and Title 21,

United States Code, Section 841 – Prohibited acts A.

                                                  FACTS

       The facts and circumstances supporting the seizure and forfeiture of the defendant property

are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the FBI,

Special Agent, Hector L. Gonzalez attached hereto, and incorporated herein as if fully stated.



                                           CLAIM FOR RELIEF

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant currency be issued; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring the defendant currency

condemned and forfeited to the United States of America for disposition according to law; and that



                                                  2
             Case 3:19-cv-01215 Document 1 Filed 03/07/19 Page 3 of 4



the United States of America be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.

       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, this 7th day of March 2019.

                                                     ROSA EMILIA RODRIGUEZ-VELEZ
                                                     United States Attorney




s/ Hector E. Ramirez-Carbo                           S/M Gonzalez
Hector E. Ramirez-Carbo                              Maritza González-Rivera
Assistant U.S. Attorney                              Assistant U.S. Attorney
Chief, Civil Division                                U.S.D.C. #208801
U.S.D.C. # 214902                                    # 350 Carlos Chardón Street
# 350 Carlos Chardón Street                          Torre Chardón
Torre Chardón                                        Hato Rey, Puerto Rico 00918
Hato Rey, Puerto Rico 00918                          Tel. (787 766-5656
Tel. (787) 766-5656                                  Fax. (787) 771 4050
Fax. (787) 771-4050                                  Maritza.gonzalez@usdoj.gov
Hector.e.ramirez@usdoj.gov




                                                3
Case 3:19-cv-01215 Document 1 Filed 03/07/19 Page 4 of 4
                                         Case 3:19-cv-01215 Document 1-1 Filed 03/07/19 Page 1 of 1

OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
      UNITED STATES OF AMERICA
                                                                                                               $18,000.00 IN U.S. CURRENCY

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
    Maritza González-Rivera, AUSA, 350 Carlos Chardon Ave, Suite
    1201, Hato Rey, PR 00918
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                    and One Box for Defendant)
x 1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                        PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1    Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                   of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                  of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158         ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         x 625 Drug Related Seizure
                                                                                                     ’                                       28 USC 157               ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                    ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS            ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                           Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                 ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                             ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                    ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                     Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)          ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))               12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI            ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))              ’   891 Agricultural Acts
      REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS             ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff     ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party           ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                       Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                          ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                              Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                  to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                       ’   950 Constitutionality of
                                             Other                                                                                                                           State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                            Appeal to District
x 1 Original
’                        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                     ’ 7       Judge from
                                                                                                                                                                                      Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                               Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            Title 21, United States Code, Sections 881(a)(6) and 841; Title 18, United States Code,
VI. CAUSE OF ACTION
                                            Sections      1956
                                            Brief description     and 981(a)(1)(A).
                                                              of cause:

VII. REQUESTED IN                           ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $        CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                                                                JURY DEMAND:              ’ Yes       ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
                03/07/2019                                           s/Maritza González

FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                          MAG. JUDGE
                 Case 3:19-cv-01215 Document 1-2 Filed 03/07/19 Page 1 of 1

     United States District Court for the District of Puerto Rico

                                     CATEGORY SHEET


1.      Title of Case (Name of first party on each side only)
     U.S. v. $18,000.00 IN U.S. CURRENCY,


2.      Category in which case belongs: (See Local Rules)

                       X                                               CIVIL FORFEITURE
                                        ORDINARY CIVIL CASE
                                        SOCIAL SECURITY
                                        BANK CASE
                                        INJUNCTION


3.      Title and number, if any, of related cases (See Local Rules)




4.      Has a prior action between the same parties and based on the same claim ever been filed in
        this Court?
                                          X
                    o YES                 o NO

5.      Is this case required to be heard and determined by a District Court of three judges pursuant to
        Rule 28 U.S.C. 2284?
                                             X
                    o YES                   o    NO

6.      Does this case question the constitutionality of a state statute (FRCP 24)?

                      o YES                 X NO
                                            o




(Please Print)
                                  USDC # 208801
USDC ATTORNEY’S ID NO.
                                  Maritza González-Rivera
ATTORNEY’S NAME:
                                  TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:
                                  HATO REY PR                                  00918
                                                                   ZIP CODE
                                  787-766-5656
TELEPHONE NO.
